Citation Nr: 1504168	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  00-12 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for right shoulder traumatic supraspinatus tendonitis and acromioclavicular joint strain.  

2.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for cervical spine degenerative disc disease with radiculitis and neck injury residuals.  

3.  Entitlement to service connection for a lumbar spine disorder.  

4.  Entitlement to service connection for a left elbow disorder.  

5.  Entitlement to service connection for bilateral flat feet.  

6.  Entitlement to service connection for a headache disorder to include migraine and blurred vision.  

7.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a dental disorder involving tooth number 8.  

8.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's post-operative right knee disorder.  

9.  Entitlement to an effective date prior to June 8, 1999, for the award of service connection for tinnitus.  

10.  Entitlement to an effective date prior to September 12, 2000, for the award of a 10 percent evaluation for the Veteran's right foot injury residuals with second toe metatarsalgia.  

11.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to February 28, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from October 1975 to April 1977.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 1999 rating decision of the Waco, Texas, Regional Office which, in pertinent part, determined that the Veteran's claims of entitlement to service connection for a right shoulder disorder to include acromioclavicular joint degenerative changes, a left elbow disorder, a low back disorder, a left hip disorder, a right ankle disorder, and depression were not well-grounded; denied those claims; denied compensation under the provisions of 38 U.S.C.A. § 1151 for both left wrist scapholunate ligament surgery residuals including left radial sensory nerve dorsal branch nerve injury and a dental disorder involving tooth number 8; and denied increased disability evaluations for both the Veteran's right knee chondromalacia and his left knee chondromalacia.  In February 2000, the Waco, Texas, Regional Office, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for cervical spine degenerative disc disease with radiculitis and neck injury residuals and denied service connection for tinnitus.  

In June 2001, the Waco, Texas, Regional Office, in pertinent part, granted service connection for tinnitus; assigned a 10 percent evaluation for that disability; effectuated the award as of June 8, 1999; recharacterized the Veteran's right great toe fracture residuals as right foot injury residuals and right second metatarsalgia; increased the evaluation for that disability from noncompensable to 10 percent; effectuated the award as of September 12, 2000; recharacterized the Veteran's right knee disorder as post-operative right knee medial meniscal tear residuals evaluated as 10 percent disabling; and granted a temporary total rating for that disability under the provisions of 38 C.F.R. § 4.30 based upon convalescence following arthroscopic surgery for the period from September 25, 2000, to October 31, 2000.  In August 2001, the Veteran withdrew his appeal from the denial of compensation under the provisions of 38 U.S.C.A. § 1151 for left wrist scapholunate ligament surgery residuals including left radial sensory nerve dorsal branch nerve injury.  In August 2001, the Veteran was afforded a hearing before a VA Decision Review Officer (DRO).  A transcript of the hearing was prepared and incorporated into the record.  

In March 2003, the Waco, Texas, Regional Office, in pertinent part, granted service connection for a left hip disorder; assigned a noncompensable evaluation for that disability; effectuated the award as of May 22, 1998; granted service connection for major depressive disorder; assigned a 50 percent evaluation for that disability; effectuated the award as of September 17, 1998; recharacterized the Veteran's right knee disability as a right knee disorder; granted a temporary total rating for that disorder under the provisions of 38 C.F.R. § 4.30 based upon convalescence following surgery for the period from December 7, 2001, to January 31, 2002; and denied service connection for a right shoulder disorder to include acromioclavicular joint degenerative changes, cervical spine degenerative disc disease with radiculitis, a low back disorder, a left elbow disorder, and a right ankle disorder on the merits.  In February 2005, the Waco, Texas, Regional Office, in pertinent part, denied service connection for flat feet, migraine headaches, and blurred vision.  In March 2005, the Waco, Texas, Regional Office, in pertinent part, granted a temporary total rating for the Veteran's right knee disorder under the provisions of 38 C.F.R. § 4.30 based upon convalescence following surgery for the period from April 22, 2004, to May 31, 2004.  In November 2006, the Phoenix, Arizona, Regional Office, in pertinent part, granted service connection for right ankle degenerative joint disease; assigned a 10 percent evaluation for that disability; and effectuated the award as of October 17, 2005.   

In January 2009, the Phoenix, Arizona, Regional Office, in pertinent part, granted a temporary total rating for the Veteran's right knee disorder under the provisions of 38 C.F.R. § 4.30 based upon convalescence following surgery for the period from March 26, 2008, to April 30, 2008, and denied a TDIU.  In August 2009, the Phoenix, Arizona, Regional Office, in pertinent part, granted a TDIU and effectuated the award as of February 28, 2008.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

As to the issues of whether new and material evidence has been received to reopen the Veteran's claims of entitlement to service connection for both right shoulder traumatic supraspinatus tendonitis and acromioclavicular joint strain and cervical spine degenerative disc disease with radiculitis and neck injury residuals, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claims without regard to the Agency of Original Jurisdiction's (AOJ) determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The United States Court of Appeals for Veterans Claims (Court) has directed that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  Therefore, the issue of entitlement to a TDIU for the period prior to February 28, 2008, is currently on appeal.  
 
The Board has reframed the issues on appeal in accordance with the Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Veteran's appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  

In his June 2000 Appeal to the Board (VA Form 9), the Veteran advanced contentions which may be reasonably construed as a claim for service connection for both a left shoulder disorder and a left forearm disorder.  In his September 2001 informal claim, the Veteran requested service connection for sleep apnea and insomnia.  The issues of service connection for a left shoulder disorder, a left forearm disorder, and a sleep disorder to include sleep apnea and insomnia have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  



REMAND

In June 2000, the Veteran submitted a notice of disagreement (NOD) with the denial of service connection for a cervical spine disorder.  In July 2001, the Veteran submitted a NOD with the effective dates assigned for the awards of both service connection for tinnitus and a 10 percent evaluation for his right foot disorder.  A statement of the case (SOC) addressing the Veteran's June 2000 and July 2001 NODs has not been issued to the Veteran.  The Court has directed that where a veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the AOJ for preparation of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

In a July 2006 letter to the Veteran, the Houston, Texas, Regional Office (RO) informed the Veteran that his scheduled August 2, 2006, hearing before a Veterans Law Judge had been cancelled in light of his request for a new medical examination.  The RO stated that: "the evidence developed from that examination will then require a supplemental statement of the case and subsequent 60 day period for your response;" "we will reschedule your hearing after the completion of this process;" and "please notify this office immediately if you wish to withdraw your request for a hearing."  The record does not reflect that the requested hearing before a Veterans Law Judge sitting at the RO Veteran was subsequently rescheduled or the Veteran withdrew his hearing request.  

Accordingly, the case is REMANDED for the following action: 

1.  Issue a SOC to the Veteran and his accredited representative which addresses the issues of whether new and material evidence has been received to reopen the Veteran's claim entitlement to service connection for cervical spine degenerative disc disease with radiculitis and neck injury residuals; an effective date prior to June 8, 1999, for the award of service connection for tinnitus; and an effective date prior to September 12, 2000, for the award of a 10 percent evaluation for the Veteran's right foot injury residuals with second toe metatarsalgia.  The Veteran should be given the appropriate opportunity to respond to the SOC.  

2.  Then reschedule the Veteran for the requested hearing before a Veterans Law Judge sitting at the RO.  Appropriate action should be taken to inform the Veteran of the rescheduled hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

